DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keady et al. (Keady; US 2010/0135502 A1; cited by the applicant and applied for the first time in the present application) in view of Bran et al. (Bran; US 2015/0223000 A1; cited by the applicant and applied for the first time in the present application).
Regarding claim 1, Keady discloses:  A system comprises:
a plurality of noise monitoring devices (NMDs) (par. [0170]; personal audio device/earpieces of the workers); and
a remotely located computer system communicatively coupled to the plurality of
NMDs (par. [0173]; database 1704),
wherein a respective NMD of the plurality of NMDs comprises a microphone
electrically coupled to a circuit having a processor and a non-transitory memory, the circuit being configured to:
detect incoming noise signals via the microphone (par. [0167], measuring sound pressure with ASM),
determine, by a locator unit of the respective NMD, a geolocation of the

transform the noise signals and the geolocation of the respective NMD into noise data associated with the respective NMD (par. [0173], measurements with position data), and
wherein the remotely located computer system is configured to:
receive the noise data associated with the respective NMD and noise data associated with one or more other NMDs of the plurality of NMDs, the noise data associated with the one or more other NMDs comprising corresponding geolocation information of the one or more other NMDs (par. [0173]),
generate, for the respective NMD, a noise map indicating a noise exposure level at the corresponding geolocation of the respective NMD, the noise map comprising a plurality of zones demarcated based on the noise data associated with the respective NMD and the noise data associated with the one or more other NMDs of the plurality of NMDs (par. [0174]), and
in an instance in which the noise exposure level at the corresponding
geolocation of the respective NMD approaches or exceeds a predetermined threshold,

	Regarding claim 2, see par. [0173], measurements with the corresponding time and position data.
	Regarding claims 3 and 4, see FIG. 2C, communication module; par. [0173]; the claimed identifier is an inherent feature of any protocol of wireless communication with a database).

	Regarding claim 6, refer to FIGs. 18 and 19.
	Regarding claim 7 and 9, refer to par. [0049], [0153], [0169], [0171], [0174], [0175], and [0177].
	Regarding claim 8, refer to par. [0152] and [0153].
	Claims 10-15, 17, and 18 parallel claims 1-9 above.
	Regarding claims 16 and 19 refer to par. [0049], [0153], and [0171].
Keady differs from claims 1, 10, and 20 in that Keady does not specifically teach the feature of recommending a user relocate from a current zone to another zone of the plurality of zones based on the noise map.  However, Bran, in the same field of endeavor, plainly and specifically teaches such a feature at par. [0051] (“For example, the instructions may guide the user away from areas where the predicted noise dose parameter is high, toward areas where the predicted noise dose parameter is low, and the like.”).  Therefore, it would have been obvious even to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate such a feature as taught by Bran into the system/method of Keady in order to provide safety and health to workers by further mitigating noise level exposure with such suggestion/recommendation.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bran et al. (Bran; US 2015/0223000A1; cited by the applicant and applied for the first time in the present application) in view of Keady, as applied above.
Regarding claim 1, Bran discloses:  A system (par. [0021], FIG. 1, communication system 100) comprises:

a remotely located computer system communicatively coupled to the 
NMD
wherein a respective NMD of the 
detect incoming noise signals via the microphone (par. [0028] and [0030], noise does parameter),
determine, by a locator unit of the respective NMD, a geolocation of the
respective NMD (par. [0028], last sentence and par. [0041], noise level mapping process), and
transform the noise signals and the geolocation of the respective NMD into noise data associated with the respective NMD (par. [0040]), and
wherein the remotely located computer system is configured to:
receive the noise data associated with the respective NMD 
generate, for the respective NMD, a noise map indicating a noise exposure level at the corresponding geolocation of the respective NMD, the noise map comprising a plurality of zones demarcated based on the noise data 
in an instance in which the noise exposure level at the corresponding
geolocation of the respective NMD approaches or exceeds a predetermined threshold, recommend a user to relocate from a current zone to another zone of the plurality of zones based on the noise map (par. [0051]).
	Regarding claim 2, see par. [0040].
Regarding claims 3 and 4, the claimed identifier is implicit from par. [0021] as an implicit part of the wireless communication protocols, see also par. [0030] and [0036]).
Regarding claim 6, see par. [0048].
Claim 10-12 and 14 parallel claims 1-4 and 6 above.
Bran differs from claims 1, 5, 10, and 13 in that Bran is silent with respect to a plurality of noise monitoring devices.  However, Keady, in the same field of endeavor, plainly and specifically teach plurality of noise monitoring devices (par. [0174], first sentence).  Therefore, it would have been obvious even to one or ordinary skill in the art before the effective filing date of the claimed invention to duplicate the noise monitoring device of Bran for multiple effects as taught by Keady in order to cover a larger area for SPL/noise measurements and accelerate the mapping process to provide a more accurate SPL/noise dose mapping.
Bran further differs from claims 7-9 and 15-20.  However, Keady, in the same field of endeavor, plainly teach such specific features related to alarms and noise source recited in claims 7-9 and 15-20, refer to par. [0049], [0152], [0153], [0169], [0171], [0174], [0175], and [0177].  Therefore, it would have been obvious even to one .
Terminal Disclaimer
8.	The terminal disclaimer filed on June 28, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,896,667 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY S HONG whose telephone number is (571) 272-7485. The examiner is normally off on Wednesdays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad F Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




							/HARRY S HONG/                                                                            Primary Examiner, Art Unit 2652                                                                                                                            
March 8, 2022